DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: abnormality determination unit, virtual manufacturing unit and virtual-side control unit in claim 1 and malware determination apparatus in claim 23.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 21, 24 and 28 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claims 21 and 28 each include the limitation, “the abnormality determination unit is provided in the manufacture control apparatus”.  Parent claim 17 includes the limitation, “the abnormality determination unit is provided in the virtual manufacturing apparatus”.  These limitations are mutually exclusive.  Accordingly, claims 21 and 28 fail to include all limitations of parent claim 17.
All limitations of claims 24 were previously recited in parent claim 17.  Accordingly, claim 24 fails to further limit the subject matter of parent claim 17.    



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 17, 18, 20, 22 and 30 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by DeMuth et al., US Patent Application Publication no. 2017/0232515 [DeMuth].

Regarding claims 17 and 30, DeMuth discloses a product manufacturing system that manufactures a product, the product manufacturing system comprising: 
a manufacture control apparatus configured to hold manufacturing data on the product [element 401 in Figure 4 and paragraphs 0062 and 0069]; 
a virtual manufacturing apparatus configured to virtually manufacture the product by simulation, based on the manufacturing data on the product held in the manufacture control apparatus [overall simulation feedback loop, element 409 in Figure 4 and paragraphs 0062 and 0069]; 

an abnormality determination unit configured to determine whether there is an abnormality in the virtual manufacture of the product by the virtual manufacturing apparatus, wherein, when the abnormality determination unit determines there to be no abnormality from the virtual manufacture of the product, the physical manufacturing apparatus physically manufactures the product [if simulated parts meet the desired specification, process parameters are passed to the AM machine to carry out the manufacturing process.  If the simulated parts are unacceptable, then the data can be fed back and the simulation process repeated, paragraph 0062], 
the virtual manufacturing apparatus includes: 
a virtual manufacturing unit configured to virtually manufacture the product based on the manufacturing data; and a virtual-side control unit configured to control operation of the virtual manufacturing unit based on the manufacturing data, and the abnormality determination unit is provided in the virtual manufacturing apparatus [the physical AM process is simulated and the results of the simulation are analyzed to determine abnormalities (i.e. unacceptable parts), elements 402, 409 and 410 in Figure 4 and paragraphs 0062 and 0069].
Regarding claim 18, DeMuth further discloses that the virtual manufacturing unit is configured to generate an operation result parameter related to the virtual manufacture of the product, and the abnormality determination unit is configured to determine whether there is an abnormality in the virtual manufacture of the product 
Regarding claim 20, DeMuth further discloses that the abnormality determination unit is configured to determine whether there is an abnormality in the manufacture of the product based on communication information between the virtual-side control unit and the virtual manufacturing unit [simulated parts are checked against desired specifications to determine acceptability, paragraph 0062. Simulated parts are based on the simulation process carried out by the virtual components that carry out the simulated process].
Regarding claim 22, DeMuth further discloses that the manufacture control apparatus, the virtual manufacturing apparatus, and the physical manufacturing apparatus are connected in series in this order [elements 401, 409 and 412 in Figure 4].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over DeMuth et al., US Patent Application Publication no. 2017/0232515 [DeMuth].

Regarding claim 21, DeMuth further discloses that the abnormality determination unit is configured to determine whether there is an abnormality in the manufacture of the product based on communication information between the virtual-side control unit and the virtual manufacturing unit [simulated parts are checked against desired specifications to determine acceptability, paragraph 0062. Simulated parts are based on the simulation process carried out by the virtual components that carry out the simulated process].  DeMuth does not disclose that the abnormality determination unit is provided in the manufacture control apparatus.  Examiner takes official notice that it was well known in the art before the effective filing date of the claimed invention that computing operations may be selectively assigned to specific computing devices in a computer system based on design criteria and/or operational constraints for the particular computer system.  Accordingly, it would have been obvious to one of ordinary skill in the art to assign execution of the abnormality detection to the manufacture control apparatus instead of the virtual manufacturing apparatus.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over DeMuth et al., US Patent Application Publication no. 2017/0232515 [DeMuth], in view of Kikuchi et al., US Patent Application Publication no. 2003/0023418 [Kikuchi].
Regarding claim 19, DeMuth does not disclose that the manufacturing process that is simulated is a substrate component mounting process.  Kikuchi discloses a production simulator for a substrate component mounting process [paragraphs 0030-0032].  Since simulation of substrate component mounting processes was known in the . 

Claims 23-25 and 27-29 are rejected under 35 U.S.C. 103 as being unpatentable over DeMuth et al., US Patent Application Publication no. 2017/0232515 [DeMuth], in view of Chowdhury, US Patent Application Publication no. 2015/0205966.
Regarding claims 23, 24 and 29, DeMuth does not disclose a malware determination apparatus.  Chowdhury recognizes that malware is able to affect industrial/manufacturing control systems [paragraphs 0005, 0007 and 0022].  Accordingly, Chowdhury discloses a malware determination apparatus that is configured to determine potential malware to be malware when an industrial control system is infected with malware [an ICS Emulator for Malware Analysis may be used to determine if malware is attacked ICS devices, paragraphs 0017-0019].  Since it was known in the art before the effective filing date of the claimed invention that manufacturing control systems were vulnerable to malware infections and that control systems consequently included malware determination apparatuses, it would have been obvious to one of ordinary skill in the art to include a malware determination apparatus in the DeMuth manufacturing system.

Regarding claim 27, DeMuth further discloses that the abnormality determination unit is configured to determine whether there is an abnormality in the manufacture of the product based on communication information between the virtual-side control unit and the virtual manufacturing unit [simulated parts are checked against desired specifications to determine acceptability, paragraph 0062. Simulated parts are based on the simulation process carried out by the virtual components that carry out the simulated process].
Regarding claim 28, DeMuth further discloses that the abnormality determination unit is configured to determine whether there is an abnormality in the manufacture of the product based on communication information between the virtual-side control unit and the virtual manufacturing unit [simulated parts are checked against desired specifications to determine acceptability, paragraph 0062. Simulated parts are based on the simulation process carried out by the virtual components that carry out the simulated process].  DeMuth does not disclose that the abnormality determination unit is provided in the manufacture control apparatus.  Examiner takes official notice that it was well .

Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over DeMuth et al., US Patent Application Publication no. 2017/0232515 [DeMuth] and Kikuchi et al., US Patent Application Publication no. 2003/0023418 [Kikuchi], in view of Chowdhury, US Patent Application Publication no. 2015/0205966.
Regarding claim 26, DeMuth does not disclose that the manufacturing process that is simulated is a substrate component mounting process.  Kikuchi discloses a production simulator for a substrate component mounting process [paragraphs 0030-0032].  Since simulation of substrate component mounting processes was known in the art before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to apply the DeMuth manufacturing process simulation and abnormality detection teachings to substrate component mounting processes.  Furthermore, it would have been obvious to one of ordinary skill in the art to use conventional substrate component mounting parameters such as desired mounting coordinates or orientation when determining whether abnormalities are present in the simulation results. 
.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Pfleger de Aguiar et al., US Patent Application Publication no. 2019/0243977 discloses simulating facilities control systems to aid in the detection of malware attacks and their potential impacts.
Chen, US Patent Application Publication no. 2007/0248937 discloses an operation training simulation system for a CNC machine.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Lee can be reached on (571) 272-3667.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/PAUL B YANCHUS III/Primary Examiner, Art Unit 2115                                                                                                                                                                                                        February 27, 2021